Cite as 2020 Ark. 205
                SUPREME COURT OF ARKANSAS
                                       No.   CR-17-241


 FRANKIE VON HOLT                                Opinion Delivered:   May 21, 2020
                              PETITIONER

 V.                          PRO SE PETITION TO FILE A
                             PETITION FOR WRIT OF ERROR
 STATE OF ARKANSAS           CORAM NOBIS IN THE CIRCUIT
                  RESPONDENT COURT [SEBASTIAN COUNTY
                             CIRCUIT COURT, FORT SMITH
                             DISTRICT, NO. 66FCR-15-1380]

                                                 PETITION DENIED.



                           RHONDA K. WOOD, Associate Justice

       Frankie Von Holt1 petitions this court for permission to file a writ of error coram

nobis in the trial court. We deny his petition because it contains no allegations of trial error

that are grounds for error coram nobis relief.

       Von Holt was convicted of trafficking methamphetamine, possession of drug

paraphernalia, possession of hydromorphone with the purpose to deliver, possession of

oxycodone with the purpose to deliver, and conspiracy to commit delivery of

methamphetamine. He was sentenced as a habitual offender to an aggregate sentence of

2,200 months’ imprisonment in the Arkansas Department of Correction. His conviction

was affirmed on appeal. Vonholt v. State, 2018 Ark. App. 53, 540 S.W.3d 312. Von Holt




       1
          At times, the record and the direct appeal reflect Petitioner as “Vonholt.” He filed
this petition as Von Holt.
now seeks permission to petition for writ of error coram nobis in the trial court, alleging

trial error in the evidence of past offenses and a violation of Brady v. Maryland, 373 U.S. 83

(1963). Because Von Holt’s claims do not establish grounds for the writ, we deny the

petition.

                           I. Nature of the Writ of Error Coram Nobis

       Once a judgment is affirmed on appeal, a trial court cannot proceed with a petition

for writ of error coram nobis unless this court grants permission and reinstates jurisdiction.

Newman v. State, 2009 Ark. 539, 354 S.W.3d 61. A writ of error coram nobis is an

extraordinarily rare remedy. Id. In coram nobis proceedings, the strong presumption is that

the judgment of conviction is valid. Id. Petitioner has the burden to demonstrate a

fundamental error of fact extrinsic to the record. Id. The court permits the writ only under

compelling circumstances to achieve justice and to address errors of the most fundamental

nature. Id.

       A writ of error coram nobis is available for addressing certain errors that are found in

one of four categories: (1) insanity at the time of trial; (2) a coerced guilty plea; (3) material

evidence withheld by the prosecutor in violation of Brady v. Maryland, 373 U.S. 83 (1963);

or (4) a third-party confession to the crime during the time between conviction and appeal.

Howard v. State, 2012 Ark. 177, 403 S.W.3d 38. The petitioner must specify the facts relied

on and not merely state conclusions for the nature of such facts. McCullough v. State, 2017
Ark. 292, 528 S.W.3d 833.




                                                2
                               II. Claims for Issuance of the Writ

                                   A. Prior Felony Convictions

       Von Holt contends that the State and his trial counsel failed to ascertain the veracity

of his prior felony convictions. He argues that the failure of the State and his trial counsel

to verify his prior convictions created prejudice. Assertions of trial error or prosecutorial

misconduct that a defendant could have raised at trial are not within the purview of a coram

nobis proceeding. Martinez-Marmol v. State, 2018 Ark. 145, 544 S.W.3d 49; see also Joiner v.

State, 2019 Ark. 279, 585 S.W.3d 161. Moreover, claims that trial counsel was ineffective are

not grounds for the writ. Rainer v. State, 2019 Ark. 42, 566 S.W.3d 462. Von Holt does not

allege that there was any evidence extrinsic to the record that the State hid from the defense

or that was unknown at the time of trial, and therefore, this claim does not merit relief.

                              B.     Confession of Codefendant

       Von Holt also alleges that his codefendant, Curtis Jones, sent him a handwritten letter

admitting that the drugs found in the truck were Jones’s and that Von Holt gave the letter to

his trial counsel before trial.Von Holt claims that his counsel and the prosecution suppressed

the letter because neither presented the letter to the trial court or to the jury.

       To establish a Brady violation, three elements are required: (1) the evidence at issue

must be favorable to the accused, either because it is exculpatory or because it is impeaching;

(2) the State must have suppressed the evidence, either willfully or inadvertently; and (3)

prejudice must have ensued. Ivory v. State, 2019 Ark. 386, 589 S.W.3d 378. Because Von Holt

admits that he and his trial counsel had the letter before trial, the State did not withhold it




                                               3
in a manner that raises a Brady violation.2 See Ivory, 2019 Ark. 386, 589 S.W.3d 378. Because

Von Holt has failed to establish a ground for issuance of the writ, we deny his petition for

writ of error coram nobis.

       Petition denied.

       Dusti Standridge, for petitioner.

       Leslie Rutledge, Att’y Gen., by: Vada Berger, Sr. Ass’t Att’y Gen., for respondent.




       2
         He raised this claim and this court addressed it in Von Holt’s appeal from the denial
of his petition for postconviction relief under Rule 37 of the Arkansas Rules of Criminal
Procedure. Von Holt v. State, 2019 Ark. App. 432, at 3, 585 S.W.3d 192, 195.

                                               4